              Case 3:20-cv-05821-MJP Document 21 Filed 11/17/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          BIO MANAGEMENT NORTHWEST                        CASE NO. C20-670 MJP
            INC, et al.
11
                                  Plaintiffs,
12
                   v.
13
            WASHINGTON BIO SERVICES, et al.
14
                                  Defendants.
15
            BIO MANAGEMENT NORTHWEST,                       CASE NO. C20-5821 MJP
16
            INC, et al.,
17
                                   Plaintiffs,              ORDER GRANTING STIPULATED
                                                            MOTION TO CONSOLIDATE
18
                   v.
19
            USA BIOSERVICES LLC, et al.,
20
                                  Defendants.
21

22
            This matter comes before the Court on the Parties’ Stipulated Motion to Consolidate the
23
     above-captioned matters. (Dkt. No. 29.) Having reviewed the stipulated motion, the Court
24


     ORDER GRANTING STIPULATED CONSOLIDATION - 1
              Case 3:20-cv-05821-MJP Document 21 Filed 11/17/20 Page 2 of 2




 1   GRANTS the request and consolidates these two matters in a single action under the case

 2   number C20-670. All future filings should be entered under the following case caption, Bio

 3   Management Northwest, Inc. et al. v. Washington Bio Services, et al., C20-670 MJP.

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated November 17, 2020.

 6                                                        A
                                                          Marsha J. Pechman
 7
                                                          United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING STIPULATED CONSOLIDATION - 2
